DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               RICHARD RIEGLER and KELLY RIEGLER,
                           Appellants,

                                     v.

 AMERICAN MORTGAGE INVESTMENT PARTNERS FUND I TRUST,
                      Appellee.

                              No. 4D17-2346

                              [April 12, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 562016CA000707.

  Brian Korte of Korte & Wortman, P.A., West Palm Beach, for appellants.

   Melisa Manganelli of the Law Offices of Mandel, Manganelli & Leider,
P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.